Citation Nr: 1636643	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  99-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits created during a period of incarceration which began in March 2007. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Committee on Waivers and Compromises (Committee) dated in May 1999 , which denied waiver of recovery of an overpayment in the calculated amount of $40,790.29.  Due to the uncertainty in the amount of the overpayment, this has been removed from the statement of the issue.  The appeal was previously remanded in January 2001 and again in January 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is again necessary to remand this case, because the actions requested in the January 2007 remand have not been accomplished, and the Board is not able to determine the correct amount of the overpayment at issue, based on the evidence currently of record.

The Veteran was incarcerated in prison following conviction of a felony beginning March 31, 1997.  He was paid compensation at the full 100 percent rate through either December 1998 or January 1999.  An overpayment of $40,790.29, was assessed, and the Veteran requested waiver.  During the pendency of the appeal, in July 2001, the Veteran's spouse, S.W., was granted an apportionment of the Veteran's compensation, effective May 30, 1997.  Her retroactive award was offset by the amount of the Veteran's overpayment, and the RO considered that the issue was resolved.  

However, the Board disagreed and remanded the matter for further development.  In reviewing the file, the Board finds that there are two matters that remain to be determined before the waiver issue can be decided, involving the amount of the overpayment, i.e., the proper creation of the overpayment.  

First, considering the overpayment assessed, originally, this was determined to be $40,790.29, and this was the amount referred for waiver consideration.  However, the evidence of record does not clearly reflect how this amount was derived.  According to information contained in the award actions and master audit records on file, the Veteran was paid at the rate of $2,233 per month effective May 30, 1997; $2,279 per month effective December 1, 1997; and $2,306 per month effective December 1, 1998.  Due to his incarceration, he was owed monthly payments at the 10 percent rate, i.e., $94 per month effective May 30, 1997; $95 per month effective December 1, 1997; and $96 per month effective December 1, 1998.  To this point, the award actions and master audit records are consistent; and, therefore, the Board has relied only upon audits of the Veteran's account which reflect these amounts.  

It is not clear from the evidence in the file whether the Veteran was paid at the full rate through January 1999, or whether the full rate payments terminated after December 1998; i.e, did the Veteran receive the full payment for the month of January 1999.  An audit dated in December 2011 calculated the overpayment based on payments through January 31, 1999, whereas an audit dated in August 2014 relied upon December 30, 1998, as the termination date.  

Thus, the Veteran's full payments during his incarceration totaled either $43,126.43, if ending December 30, 1998, or $45,432.43, if ending January 31, 1999.  He was owed, respectively, either $1,803.13, or $1,899.13, for these two periods.  Based on this, the overpayment should be either $41,323.30, or $43,533.30.  

An audit of the Veteran's account in December 2011, based on payments made through January 31, 1999, indeed shows an overpayment of $43,533.30, and the audit report specifically states that this is the correct amount, not $40,790.29.  

A later audit of the Veteran's account in August 2014 shows that the difference in amount paid versus amount due for the period from May 30, 1997, through December 30, 1998, to be $41,323.30.  However, the amount of the overpayment is noted to be $40,790.29, arrived at by adding $533.01 as an amount due as "SBP."  No explanation was provided, and it is not clear that this audit was ever provided to the Veteran.  

Thus, the RO must ascertain, first, whether full payments to the Veteran were made through December 30, 1998, or through January 31, 1999.  Next, if payments were stopped December 30, 1998, and explanation for the "SBP" amount of $533.01, noted in the August 2014 audit, must be provided.  

Additionally, as addressed below, the RO eliminated the overpayment by offsetting it against a retroactive apportionment awarded to the Veteran's wife.  However, the amount of the overpayment, as stated in a July 2003 audit of the account, was $40,437.88, which is not an amount elsewhere noted.  

The next aspect of the overpayment concerns whether the overpayment was properly eliminated entirely by the award of an apportionment to the Veteran's wife, effective May 30, 1997.  The salient part of the pertinent regulation reads as follows:

An apportionment under this section shall be effective the date of reduction of payments made to the incarcerated person, subject to payments to the incarcerated person over the same period, [if the requirements for a claim are met, which have been conceded in this case].  38 C.F.R. § 3.665(f).  

The apportionment to the Veteran's wife was for less than the full amount of the withheld payment.  For example, for the 12-month period beginning December 1, 2007, she was granted apportionment at the rate of $1,456 per month, for a total of $17,472, for the year.  The payments that the Veteran received, beyond what he was entitled to receive due to his incarceration, were $2,184 per month, or $26,208, for the year.  

However, in awarding the apportionment in August 2001, the RO offset the entire amount of the Veteran's overpayment against the apportioned amount, so that her actual payments were in essence effective beginning roughly in October 1999.  In other words, her total apportionment for the period of the overpayment was roughly between $27,000, and $29,000, while the RO recouped the entire overpayment, in excess of $40,000, from her apportionment.  It is not clear that the clause, subject to payments to the incarcerated person over the same period, contemplates extending the recovery of the overpayment from the apportionment beyond the date that the Veteran was last overpaid.  

It should be emphasized that this is not a matter of whether the overpayment should be waived; instead, because the effective date of the apportionment is subject to payments to the incarcerated person, any overpayment so offset is more properly considered to have not been properly created, i.e., not a valid debt.  The RO, by offsetting the entire overpayment, determined, in essence, that the overpayment was not properly created, leaving no overpayment to be waived.  

However, if it were to be determined that the apportionment should not have been applied against the overpayment after December 1998 or January 1999 (i.e., when the last full payment was made to the Veteran during his incarceration), the Veteran's wife would be due a retroactive payment, while, at the same time, the Veteran would owe an overpayment of approximately the same amount.  Because there is some ambiguity in the regulation, the Board is of the opinion that the RO should be afforded an opportunity to justify its action in recovering the entire amount of the overpayment from the apportionment.  In this regard, the Board acknowledges that it is the policy of VA law and regulations to avoid overpayments, but whether the overpayment was properly recovered from the appellant's apportionment, effective beyond the period in which the overpayment was made, is a legitimate method of reducing overpayments requires an explanation.  




Accordingly, the case is REMANDED for the following action:

1.  The AOJ must calculate the correct amount of the overpayment that was assessed during the period of the Veteran's incarceration beginning March 31, 2007, as multiple amounts are reported in the record.  Specifically, audits dated December 8, 2011, and August 5, 2014, are consistent with the C&P Awards and Master Record-Audit Writeouts of record, but fail to address or reconcile the following:

* Whether reduction of the Veteran's compensation to the incarceration rate began December 30, 1998, or January 31, 1999.  See audits dated December 8, 2011, and August 5, 2014.  

* The meaning of the entry "SBP" for an amount due of $533.01, noted in the August 5, 2014, audit.  

* The source of the overpayment amount of $40,437.88, noted in the audit of the Veteran's wife's account, dated July 3, 2001.  

See the above narrative section if further explanation of this directive is needed.  

2.  Then, the AOJ must ascertain whether the August 2001 retroactive apportionment award was properly adjusted to entirely eliminate the Veteran's overpayment, or whether the adjustment should have been limited to the time period during which the Veteran was overpaid.  


In this regard, 38 C.F.R. § 3.665(f) provides that "An apportionment under this section shall be effective the date of reduction of payments made to the incarcerated person, subject to payments to the incarcerated person over the same period, . . ."  Although it is the policy of VA law and regulations to avoid overpayments, whether the overpayment was properly recovered from the appellant's apportionment, effective beyond the period during which the Veteran was overpaid, must be explained.

See the above narrative section if further explanation of this paragraph is needed.  

3.  After the completion of the foregoing, the AOJ should determine whether an overpayment remains, and if so, whether waiver is warranted.  See the above narrative section for further explanation if needed.

4.  If the claim is denied, the Veteran and his representative should be furnished a supplemental statement of the case that explains, as applicable, whether all or part of the overpayment was properly created, and whether waiver is warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




